Exhibit 23.1 Consent of Independent Registered Public Accounting Firm We have issued our report dated March 30, 2011, with respect to the consoli­dated financial statements and schedule included in the Annual Report of Aetrium Incorporated on Form 10-K for the year ended December31, 2010.We hereby consent to the incorporation by reference of said report in the Registration Statements of Aetrium Incorporated on Forms S-8 (File No.333-111747 effective January7, 2004, and File No. 333-111748 effective January7, 2004). /s/GRANT THORNTON LLP Minneapolis, Minnesota March 30, 2011
